UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1718


LOUIS J. DELGIORNO,

                 Plaintiff - Appellant,

          v.

WEST VIRGINIA BOARD OF MEDICINE,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cv-00132-GMG-DJJ)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis J. DelGiorno, Appellant Pro Se. Bridget M. Cohee, STEPTOE
& JOHNSON, LLP, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis J. DelGiorno appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed     the    record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     DelGiorno v. West Va. Bd. of Med., No. 3:12-cv-00132-

GMG-DJJ,    (N.D.W.    Va.   May   15,   2013).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                         2